McMILLAN, Judge.
The Alabama Supreme Court, 521 So.2d 1, remanded this cause on the authority of Ex parte Jackson, 516 So.2d 768 (Ala.1986). This case is hereby remanded to the trial court to give the district attorney an opportunity to come forward with race-neutral explanations for his use of peremptory strikes. If he is unable to do so and the trial court determines that the facts establish a prima facie case of purposeful discrimination, Zackery is entitled to a new trial. See Owens v. State, [Ms. 85-1008, January 9, 1987] (Ala.1987).
REMANDED WITH INSTRUCTIONS.
All the Judges concur.
ON RETURN TO REMAND
McMILLAN, Judge.
Following a hearing, the trial court has determined that a prima facie case of purposeful discrimination was established as to the prosecutor’s use of peremptory strikes in excluding all of the blacks on the *2venire from jury service. The appellant is therefore entitled to a new trial. Jurisdiction of this cause is remanded to the circuit court. This appeal is moot and is, therefore, dismissed.
OPINION EXTENDED; APPEAL DISMISSED.
All the Judges concur.